DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas James Kane (Inventor/Applicant) on 08/16/2022.

The application has been amended as follows: 

Claim 1 at line 10 read in part:
“…of the gain element”
And is now to read:
“…of the gain element and which forms a pump spot on the first surface of the gain element”

Claim 3 at line 1 read in part:
“…as recited in claim 2,…”
And is now to read:
“…as recited in claim 1,…”

Claim 23 at line 1 read in part:
“…as recited in claim 8,…”
And is now to read:
“…as recited in claim 1,…”

Claim 24 at line 1 read in part:
“…as recited in claim 8,…”
And is now to read:
“…as recited in claim 1,…”


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.
 Response to Amendment
	The Examiner acknowledges the amending of claims 1, 2, 4, 9, 15, 21, 25, the addition of claims 26-28 and subsequent cancellation of claims 2, 5, 8, 14, 19, 22, 27 in the amendments filed on 06/14/2022 and 08/05/2022.
	The Examiner notes a non-compliant amendment notice was not mailed regarding the inclusion of struck-through claim language in cancelled claims 2, 8 and 27 as per MPEP 714 II C (c).
Claim Rejections - 35 USC § 112
	The previous 112 rejections are withdrawn due to the current amendments.
Response to Arguments
	The Examiner agrees that the currently filed amendments differentiate from the art of record as well as correct for the outstanding 112 issues.
Allowable Subject Matter
Claims 1, 3, 4, 6, 7, 9-13, 15-18, 21, 23-26 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 21 and 25 outline a passively Q-switched laser element which operates at an eye-safe wavelength producing pulses which have varying time intervals using two or more axial modes to create a distinct code/pattern. The laser is constructed of a gain element and saturable absorber which have coatings to create the lasing cavity. An optical pump is used to stimulate the gain medium. Claims 1 and 25 make use of an aperture to limit higher order mode operation while claim 21 makes use of a deformable spacer to link the gain medium and saturable absorber. Claim 1 contains additional details directed to the output pulse energy and repetition frequency while claim 25 details the resonator length and pumping spot diameter. The prior art was found to teach passively q-switched lasers producing pulses using 2 or more axial modes (US 5892586) as well as related applications using varying time between pulses (2018/0188371), but the prior art failed to teach or make obvious such a combination of features when those features are additionally limited by the energy/repetition frequency of claim 1, the deformable spacer of claim 21 or the resonator length/spot diameter details of claim 25. The claims are therefore in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828